
	
		IIA
		110th CONGRESS
		1st Session
		S. J. RES. 27
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2007
			Mrs. Dole introduced the
			 following joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to the line item veto.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				 —
					1.The President may reduce or
				disapprove any appropriation in any bill, order, resolution, or vote, which is
				presented to the President under section 7 of Article I.
					2.Any legislation that the
				President approves and signs, after being amended pursuant to section 1, shall
				become law as so modified.
					The President shall return those
				portions of the legislation that contain reduced or disapproved appropriations
				with objections to the House where such legislation originated.
					Congress may separately consider any
				reduced or disapproved appropriations in the manner prescribed under section 7
				of Article I for bills disapproved by the President.
					3.This article shall take effect
				on the first day of the first session of Congress beginning after the date of
				ratification.
					.
		
